DETAILED ACTION
This is in response to the Request for Continued Examination filed 3/25/2022 wherein claims 1-11 have been canceled and claims 12-27 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/25/2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 3/25/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant should also note that the large number of references (284 total documents) in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). It is respectfully requested that applicant point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action.  It is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air separating apparatus” (Claims 12 and 24) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Additionally, In accordance with 37CFR 1.83(a) and 1.84(o), the drawings (Figures 1 and 3-5) are objected to because:
the numerals associated with the graphical drawing symbols (boxes, rectangles, circles, etc) are not indicative as to what said symbol represents and so the functionality of the element cannot be determined. 
The unlabeled rectangular box(es) shown in the drawing should be provided with descriptive text labels. See MPEP 608.02(b) II.
In summary, elements in the drawing must be labeled in words to facilitate the expeditious understanding of the drawing by members of the public (refer to example 1 below).  When the boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.
Example 1: elements in the drawings are labeled; fluid lines are solid; control signal lines are dashed lines; arrows show the direction of the fluid and control lines. 

    PNG
    media_image1.png
    565
    945
    media_image1.png
    Greyscale

Example 2: when boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.

    PNG
    media_image2.png
    378
    655
    media_image2.png
    Greyscale

The drawings (Figures 1 and 3-5) are also objected to because element number “60”, referenced in the specification as a control unit, includes dashed lines which appear to be control signals. It is unclear from the drawings which elements are receiving or sending these control signals and whether these control signals are inputs or outputs.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/825,888 in view of Golomb et al. (US 5,724,805), Dewis et al. (US 8,499,874) and Mittricker et al. (US 2011/0300493).
Regarding Independent Claim 12, Application No. 16/825,888 claims a process for operation of a power generation plant (Claim 7, lines 1-2), the process comprising:
providing a fuel stream to a combustor through a fuel supply pipe including a fuel flow rate detecting unit configured to output a fuel flow rate signal to a controller and including a fuel flow regulating valve (Claim 7, lines 3-5 and 10-13);
providing a carbon dioxide stream to the combustor through a carbon dioxide supply pipe including a carbon dioxide flow rate detecting unit configured to output a carbon dioxide flow rate signal to the controller and including a carbon dioxide flow regulating valve (Claim 7, lines 3-5 and 10-13);
providing a first portion of an oxidant stream to the combustor through an oxidant supply pipe including an oxidant flow rate detecting unit configured to output an oxidant flow rate signal to the controller and including an oxidant flow regulating valve (Claim 7, lines 3-5 and 10-13);
combusting fuel from the fuel stream with oxygen from the oxidant stream in the combustor in presence of carbon dioxide from the carbon dioxide stream to form a combustion exhaust gas (Claim 7, lines 16-18);
passing the combustion exhaust gas through a turbine to generate power and form a turbine exhaust stream (Claim 7, line 19); and
regulating, with the controller, an opening of one or more of the fuel flow regulating valve, the carbon dioxide flow regulating valve, the oxidant flow regulating valve, and the by-pass oxidant flow regulating valve based upon calculations performed by the controller using one or more of the fuel flow rate signal, the carbon dioxide flow rate signal, the oxidant flow rate signal, and the by-pass oxidant flow rate signal (Claim 7, lines 6-13). Application No. 16/825,888 does not claim separating oxidant from the atmosphere by an air separating apparatus to provide an oxidant stream or providing a second portion of the oxidant stream through a by-pass oxidant supply pipe including a by-pass oxidant flow rate detecting unit configured to output a by-pass oxidant flow rate signal to the controller and including a by-pass oxidant flow regulating valve, the by-pass oxidant supply pipe being coupled to the oxidant supply pipe upstream from the combustor.
Golomb teaches (Figures 1-5) a process for operation of a power plant (see Figures 4-5) wherein an oxidant (14) is separated from the atmosphere (1) via an air separating apparatus (AS/CC; see Figures 3-5) to provide an oxidant stream (14, 15, 16; see Figure 4) to a combustor (20) where fuel from a fuel stream (NG) is combusted with oxygen from the oxygen stream (14, 15, 16) in the presence of carbon dioxide (18a) to form a combustion exhaust gas (20a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,888 to include separating oxidant from the atmosphere by an air separating apparatus to provide an oxidant stream, as taught by Golomb, since Golomb teaches that the air separation/flue gas recycling unit is considered to be the most cost and energy efficient way to capture or remove carbon dioxide from the flue gas (Column 1, lines 30-39 of Golomb) and also in order to provide substantially pure oxygen in order to achieve the cleanest operation and lowest levels of nitrogen oxides in the exhaust gas (Column 2, lines 44-50 of Golomb). Application No. 16/825,888 in view of Golomb does not claim or teach providing a second portion of the oxidant stream through a by-pass oxidant supply pipe including a by-pass oxidant flow rate detecting unit configured to output a by-pass oxidant flow rate signal to the controller and including a by-pass oxidant flow regulating valve, the by-pass oxidant supply pipe being coupled to the oxidant supply pipe upstream from the combustor.
Dewis teaches (Figure 2) providing two portions of oxidant (see Figure 2) to a combustor (215), an oxidant supply pipe (from 206 through 210) supplying a first portion of the two portions of the oxidant (see Figure 2) and a by-pass oxidant supply pipe (at 211) providing a second portion of the two portions of the oxidant (see Figure 2), the by-pass oxidant supply pipe (at 211) includes a by-pass oxidant flow rate regulating valve (220), wherein the by-pass oxidant supply pipe (at 211) is coupled to the oxidant supply pipe (from 206 through 210) upstream from the combustor (215; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,888 in view of Golomb to include providing two portions of oxidant to a combustor, an oxidant supply pipe supplying a first portion of the two portions of the oxidant and a by-pass oxidant supply pipe providing a second portion of the two portions of the oxidant, the by-pass oxidant supply pipe including a by-pass oxidant flow rate regulating valve, wherein the by-pass oxidant supply pipe is coupled to the oxidant supply pipe upstream from the combustor, as taught by Dewis, in order to control the combustion inlet temperature (Column 10, lines 33-44 of Dewis). Application No. 16/825,888 in view of Golomb and Dewis does not claim or teach a by-pass oxidant flow rate detecting unit configured to output a by-pass oxidant flow rate signal to the controller. 
Mittricker teaches (Figures 1A-3) that various flow controllers or valves may be connected to the central controller and also connected to flow and/or composition sensors that provide data input (see Paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,888 in view of Golomb and Dewis to include the concept of connecting flow sensors to each of the valves in the gas turbine system, as taught by Mittricker, in order to verify changes in the flow rates of the respective streams controlled by the flow controllers (see Paragraph 0034 of Mittricker).
Regarding Claim 13, Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker does not claim or teach, as discussed so far, wherein the controller is configured to repeatedly receive the fuel flow rate signal from the fuel flow rate detecting unit and determine whether or not a fuel flow rate in the fuel supply pipe has changed.
Mittricker teaches (Figures 1A-3) a controller (115) that is configured to repeatedly receive the fuel flow rate signal (the signal from the flow sensor which verifies changes in the flow rate of the stream controlled by 120; see Paragraph 0034) from the fuel flow rate detecting unit (the flow sensor which verifies changes in the flow rate of the stream controlled by 120; see Paragraph 0034) and determine whether or not a fuel flow rate in the fuel supply pipe (108) has changed (changes in the flow rate of the stream controlled by 120 are verified).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker to include the controller being configured to repeatedly receive the fuel flow rate signal from the fuel flow rate detecting unit and determine whether or not a fuel flow rate in the fuel supply pipe has changed, as taught by Mittricker, in order to obtain substantially stoichiometric combustion (Paragraph 0002 of Mittricker).
Regarding Claim 14, Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker does not claim or teach, as discussed so far, wherein when the controller determines that the fuel flow rate in the fuel supply pipe has increased, the controller is configured to utilize the fuel flow rate signal from the fuel flow rate detecting unit, the oxidant flow rate signal from the oxidant flow rate detecting unit, and the by-pass oxidant flow rate signal from the by-pass oxidant flow rate detecting unit to calculate an equivalence ratio of fuel flow through the fuel supply pipe to total oxidant flow through both of the oxidant supply pipe and the by-pass oxidant supply pipe.
Mittricker teaches (Figures 1A-3) wherein when the controller (115) determines that the fuel flow rate (via the signal from the flow sensor; see Paragraph 0034) in the fuel supply pipe (108) has increased (the ratio of the actual fuel-to oxidizer ratio to the stoichiometric fuel-to-oxidizer ratio; see Paragraph 0012), the controller (115) is configured to utilize the fuel flow rate signal from the fuel flow rate detecting unit (from 120), the oxidant flow rate signal from the oxidant flow rate detecting unit (from 118) to calculate an equivalence ratio (Paragraph 0048) of fuel flow through the fuel supply pipe (108) to total oxidant flow (within 106). 
Although Mittricker does not explicitly teach receiving a by-pass oxidant flow rate signal from a by-pass oxidant flow rate detecting unit, Mittricker teaches that various flow controllers or valves may be connected to the central controller and also connected to flow and/or composition sensors that provide data input (see Paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker to include when the controller determines that the fuel flow rate in the fuel supply pipe has increased, the controller is configured to utilize the fuel flow rate signal from the fuel flow rate detecting unit, the oxidant flow rate signal from the oxidant flow rate detecting unit, and the by-pass oxidant flow rate signal from the by-pass oxidant flow rate detecting unit to calculate an equivalence ratio of fuel flow through the fuel supply pipe to total oxidant flow through both of the oxidant supply pipe and the by-pass oxidant supply pipe, as taught by Mittricker, for the same reasons discussed above in Claim 12. 
Regarding Claim 15, Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker does not claim or teach, as discussed so far, wherein when the equivalence ratio of the fuel flow through the fuel supply pipe to total oxidant flow through both of the oxidant supply pipe and the by-pass oxidant supply pipe exceeds a defined value, the controller is configured to provide an output signal that causes the by-pass oxidant valve to increase an amount of oxidant that is delivered through the by-pass oxidant supply pipe, and when the equivalence ratio of the fuel flow through the fuel supply pipe to total oxidant flow through both of the oxidant supply pipe and the by-pass oxidant supply pipe is less than the defined value, the controller is configured to provide an output signal that causes the by-pass oxidant valve to decrease the amount of oxidant that is delivered through the by-pass oxidant supply pipe.
As discussed above, although Mittricker does not explicitly teach receiving a by-pass oxidant flow rate signal from a by-pass oxidant flow rate detecting unit, Mittricker teaches that various flow controllers or valves may be connected to the central controller and also connected to flow and/or composition sensors that provide data input (see Paragraph 0034).
Mittricker further teaches (Figures 1A-3) wherein when the equivalence ratio (Paragraphs 0012 and 0048) of the fuel flow through the fuel supply pipe (108) to total oxidant flow (from 104) exceeds a defined value (a desired equivalence ration; see Paragraph 0012), the controller (115) is configured to provide an output signal (to 118 from 115; see Figures 1A-1E and Paragraph 0034) that causes the oxidant valve (at 118) to increase an amount of oxidant (the flow controller 118 may be operably connected flow and/or composition sensors which verify changes in the flow rates of the streams controlled by flow controllers and it is also desired to provide a combination of the fuel stream and oxygenation stream which produces an optimal equivalence ratio; see Paragraphs 0034 and 0048) that is delivered through the oxidant supply pipe (104), and when the equivalence ratio (Paragraphs 0012 and 0048) of the fuel flow through the fuel supply pipe (108) to total oxidant flow (from 104) is less than the defined value (a desired equivalence ration; see Paragraph 0012), the controller (115) is configured to provide an output signal (to 118 from 115; see Figures 1A-1E and Paragraph 0034) that causes the oxidant valve (at 118) to decrease the amount of oxidant (the flow controller 118 may be operably connected flow and/or composition sensors which verify changes in the flow rates of the streams controlled by flow controllers and it is also desired to provide a combination of the fuel stream and oxygenation stream which produces an optimal equivalence ratio; see Paragraphs 0034 and 0048) that is delivered through the oxidant supply pipe (104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker to include when the equivalence ratio of the fuel flow through the fuel supply pipe to total oxidant flow through both of the oxidant supply pipe and the by-pass oxidant supply pipe exceeds a defined value, the controller is configured to provide an output signal that causes the by-pass oxidant valve to increase an amount of oxidant that is delivered through the by-pass oxidant supply pipe, and when the equivalence ratio of the fuel flow through the fuel supply pipe to total oxidant flow through both of the oxidant supply pipe and the by-pass oxidant supply pipe is less than the defined value, the controller is configured to provide an output signal that causes the by-pass oxidant valve to decrease the amount of oxidant that is delivered through the by-pass oxidant supply pipe, as taught by Mittricker, for the same reasons discussed above in Claim 12.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/825,888 in view of Golomb et al. (US 5,724,805), Dewis et al. (US 8,499,874) and Mittricker et al. (US 2011/0300493).
Regarding Claim 16, Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,888 further claims wherein the controller is configured to calculate a flow rate of the carbon dioxide stream through the carbon dioxide supply pipe based upon a combination of the output of the fuel flow rate signal and the output of the carbon dioxide flow rate signal (Claim 15, lines 1-3).

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/825,888 in view of Golomb et al. (US 5,724,805), Dewis et al. (US 8,499,874) and Mittricker et al. (US 2011/0300493).
Regarding Claim 17, Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,888 further claims wherein the turbine exhaust stream is passed through a heat exchanger to withdraw heat from the turbine exhaust stream and form a cooled turbine exhaust stream (Claim 19, lines 1-2).

Claims 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/825,888 in view of Golomb et al. (US 5,724,805), Dewis et al. (US 8,499,874) and Mittricker et al. (US 2011/0300493) as applied to claim 17 above, and further in view of Palmer et al. (US 2012/0067056).
Regarding Claim 18, Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker does not claim or teach wherein heat withdrawn from the turbine exhaust stream is transferred to the carbon dioxide stream and to the first portion of the oxidant stream prior to passage of the carbon dioxide stream and the first portion of the oxidant stream into the combustor.
Palmer teaches (Figures 1-2) that heat withdrawn (via 2) from the turbine exhaust stream (28, 58) is transferred to the carbon dioxide stream (60, 57) and to the oxidant stream (30, 51) prior to passage of the carbon dioxide stream (60, 57) and the oxidant stream (30, 51) into the combustor (3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker to include heat withdrawn from the turbine exhaust stream to be transferred to the carbon dioxide stream and to the first portion of the oxidant stream prior to passage of the carbon dioxide stream and the first portion of the oxidant stream into the combustor, as taught by Palmer, in order to warm the compressed air stream and the recycle stream (Paragraph 0046) to thereby achieve high efficiency and maximize power output (Paragraph 0051). 
Regarding Claim 19, Application No. 16/825,888 in view of Golomb, Dewis, Mittricker, and Palmer claims and teaches the invention as claimed and as discussed above. Application No. 16/825,888 in view of Golomb, Dewis, Mittricker, and Palmer does not claim or teach, as discussed so far, wherein the second portion of the oxidant stream in the by-pass oxidant supply pipe by-passes the heat exchanger.
Dewis teaches (Figure 2) providing two portions of oxidant (see Figure 2) to a combustor (215), an oxidant supply pipe (from 206 through 210) supplying a first portion of the two portions of the oxidant (see Figure 2) and a by-pass oxidant supply pipe (at 211) providing a second portion of the two portions of the oxidant (see Figure 2), wherein the second portion of the oxidant stream (see Figure 2) in the by-pass oxidant supply pipe (211) by-passes the heat exchanger (210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,888 in view of Golomb, Dewis, Mittricker, and Palmer to include wherein the second portion of the oxidant stream in the by-pass oxidant supply pipe by-passes the heat exchanger, as taught by Dewis, in order to control the combustion inlet temperature (Column 10, lines 33-44 of Dewis).

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/825,888 in view of Golomb et al. (US 5,724,805), Dewis et al. (US 8,499,874) and Mittricker et al. (US 2011/0300493).
Regarding Claim 20, Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,888 further claims removing water from the cooled turbine exhaust stream to form the carbon dioxide stream (Claim 20, lines 1-3).

Claims 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 16/825,888 in view of Golomb et al. (US 5,724,805), Dewis et al. (US 8,499,874) and Mittricker et al. (US 2011/0300493).
Regarding Claim 21, Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,888 further claims splitting the carbon dioxide stream (Claim 21, lines 1-2) and mixing a portion of the carbon dioxide stream with the first portion of the oxidant stream in the oxidant supply pipe to form a mixed gas stream in the oxidant supply pipe (Claim 23, lines 1-2).
Regarding Claim 22, Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,888 further claims wherein the portion of the carbon dioxide stream is added directly to the oxidant supply pipe (Claim 23, lines 1-2).
Regarding Claim 23, Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker does not teach, as discussed so far, wherein the oxidant supply pipe includes a mixing part, and wherein the portion of the carbon dioxide stream is added to the mixing part.
Golomb teaches (Figures 1-5) an oxidant supply pipe (16) which includes a mixing part (19’), and wherein a portion (18b) of the carbon dioxide stream (17) is added to the mixing part (at 19’).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,888 in view of Golomb, Dewis, and Mittricker to include wherein the oxidant supply pipe includes a mixing part, and wherein the portion of the carbon dioxide stream is added to the mixing part, as taught by Golomb, in order to ensure a good mixing result (Column 7, lines 52-63).

Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 16/825,888 in view of Golomb et al. (US 5,724,805), Palmer et al. (US 2012/0067056), and Dewis et al. (US 8,499,874).
Regarding Independent Claim 24, Application No. 16/825,888 claims a process for operation of a power generation plant (Claim 24, lines 1-2), the process comprising:
providing a fuel stream, an oxidant stream, and a carbon dioxide stream to a combustor wherein fuel from the fuel stream is combusted with oxygen from the oxidant stream in the presence of carbon dioxide to form a combustion exhaust gas (Claim 24, lines 3-6);
rotating a turbine with the combustion exhaust gas to generate power and provide a turbine exhaust stream (Claim 24, lines 7-8);
cooling the turbine exhaust stream in a heat exchanger to form a cooled turbine exhaust stream (Claim 24, lines 9-10);
removing water from the cooled turbine exhaust stream to form the carbon dioxide stream (Claim 24, lines 11-12);
compressing the carbon dioxide stream (Claim 24, line 15); and
recycling at least a portion of the carbon dioxide stream that has been compressed (Claim 24, line 16). Application No. 16/825,999 does not claim separating oxidant from the atmosphere by an air separating apparatus to provide an oxidant stream or recycling at least a portion of the carbon dioxide stream that has been compressed to the combustor by passage through the heat exchanger or wherein the oxidant stream is split before being provided to the combustor so that a first portion of the oxidant stream passes through the heat exchanger and so that a second portion of the oxidant stream by-passes the heat exchanger and is recombined with the first portion of the oxidant stream downstream from the heat exchanger and upstream of the combustor.
Golomb teaches (Figures 1-5) a process for operation of a power plant (see Figures 4-5) wherein an oxidant (14) is separated from the atmosphere (1) via an air separating apparatus (AS/CC; see Figures 3-5) to provide an oxidant stream (14, 15, 16; see Figure 4) to a combustor (20) where fuel from a fuel stream (NG) is combusted with oxygen from the oxygen stream (14, 15, 16) in the presence of carbon dioxide (18a) to form a combustion exhaust gas (20a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,888 to include separating oxidant from the atmosphere by an air separating apparatus to provide an oxidant stream, as taught by Golomb, since Golomb teaches that the air separation/flue gas recycling unit is considered to be the most cost and energy efficient way to capture or remove carbon dioxide from the flue gas (Column 1, lines 30-39 of Golomb) and also in order to provide substantially pure oxygen in order to achieve the cleanest operation and lowest levels of nitrogen oxides in the exhaust gas (Column 2, lines 44-50 of Golomb). Application No. 16/825,888 in view of Golomb does not claim or teach recycling at least a portion of the carbon dioxide stream that has been compressed to the combustor by passage through the heat exchanger or wherein the oxidant stream is split before being provided to the combustor so that a first portion of the oxidant stream passes through the heat exchanger and so that a second portion of the oxidant stream by-passes the heat exchanger and is recombined with the first portion of the oxidant stream downstream from the heat exchanger and upstream of the combustor.
Palmer teaches (Figures 1-2) recycling at least a portion (60, 57) of the carbon dioxide stream (at 15, 59) that has been compressed (via 53) to the combustor (3) by passage (see Figure 2) through the heat exchanger (2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,888 in view of Golomb to include recycling at least a portion of the carbon dioxide stream that has been compressed to the combustor by passage through the heat exchanger, as taught by Palmer, in order to warm the compressed air stream and the recycle stream (Paragraph 0046) to thereby achieve high efficiency and maximize power output (Paragraph 0051). Application No. 16/825,888 in view of Golomb and Palmer does not claim or teach wherein the oxidant stream is split before being provided to the combustor so that a first portion of the oxidant stream passes through the heat exchanger and so that a second portion of the oxidant stream by-passes the heat exchanger and is recombined with the first portion of the oxidant stream downstream from the heat exchanger and upstream of the combustor.
Dewis teaches (Figure 2) a gas turbine engine (see Figure 2) wherein the oxidant stream (from 206) is split (to 220 and 210) before being provided to the combustor (215) so that a first portion of the oxidant stream (from 206 through 210; see Figure 2) passes through the heat exchanger (210) and so that a second portion of the oxidant stream (from 206 through 220; see Figure 2) by-passes the heat exchanger (210) and is recombined with the first portion of the oxidant stream (the stream from 206 through 210; see Figure 2) downstream from the heat exchanger (210; see Figure 2) and upstream from the combustor (215; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,888 in view of Golomb and Palmer to include the oxidant stream being split before being provided to the combustor so that a first portion of the oxidant stream passes through the heat exchanger and so that a second portion of the oxidant stream by-passes the heat exchanger and is recombined with the first portion of the oxidant stream downstream from the heat exchanger and upstream of the combustor, as taught by Dewis, in order to control the combustion inlet temperature (Column 10, lines 33-44 of Dewis).

Claims 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 16/825,888 in view of Golomb et al. (US 5,724,805), Palmer et al. (US 2012/0067056) and Dewis et al. (US 8,499,874) as applied to claim 24 above, and further in view of Mittricker et al. (US 2011/0300493).
Regarding Claim 25, Application No. 16/825,888 in view of Golomb, Palmer, and Dewis claims and teaches the invention as claimed and as discussed above. Application No. 16/825,888 further claims providing an output signal from a fuel flow rate detecting unit, an output signal from an oxidant flow rate detecting unit, and an output signal from at least one carbon dioxide flow rate detecting unit to a control unit (Claim 24, lines 19-21). Application No. 16/825,888 in view of Golomb, Palmer, and Dewis does not teach an output signal from a by-pass oxidant flow rate detecting unit.
Mittricker teaches (Figures 1A-3) that various flow controllers or valves may be connected to the central controller and also connected to flow and/or composition sensors that provide data input (see Paragraph 0034).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,888 in view of Golomb, Palmer, and Dewis to include the concept of connecting flow sensors to each of the valves in the gas turbine system, as taught by Mittricker, in order to verify changes in the flow rates of the respective streams controlled by the flow controllers (see Paragraph 0034 of Mittricker).
Regarding Claim 26, Application No. 16/825,888 in view of Golomb, Palmer, Dewis, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,888 further claims calculating in the control unit, based upon one or more of the output signal from the fuel flow rate detecting unit, the output signal from the oxidant flow rate detecting unit, the output signal from the by-pass oxidant flow rate detecting unit, and the output signal from the at least one carbon dioxide flow rate detecting unit (Claim 24, lines 19-21), at least one of a required fuel flow rate, a required oxidant flow rate, a required  by-pass flow rate, and a required carbon dioxide flow rate (Claim 24, lines 22-23).
Regarding Claim 27, Application No. 16/825,888 in view of Golomb, Palmer, Dewis, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,888 further claims regulating flow of the fuel stream through a corresponding fuel flow regulating valve so that the fuel stream is supplied in required amounts (Claim 24, lines 24-30).

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (US 2012/0067056) in view of Golomb et al. (US 5,724,805) and Dewis et al. (US 8,499,874).
Regarding Independent Claim 24, Palmer teaches (Figures 1-2) a process for operation of a power generation plant (see Figure 2), the process comprising:
providing a fuel stream (at 26), an oxidant stream (at 51), and a carbon dioxide stream (at 57) to a combustor (3) wherein fuel from the fuel stream (26) is combusted with oxygen from the oxidant stream (51) in presence of the carbon dioxide (from 57) to form a combustion exhaust gas (27);
rotating a turbine (5) with the combustion exhaust gas (27) to generate power (at 45) and provide a turbine exhaust stream (28, 58);
cooling the turbine exhaust stream (28, 58) in a heat exchanger (2) to form a cooled turbine exhaust stream (33, 32);
removing water (31) from the cooled turbine exhaust stream (33, 32) to form the carbon dioxide stream (at 15, 59);
compressing (at 53) the carbon dioxide stream (59, 49); and
recycling at least a portion (60, 57) of the carbon dioxide stream (at 15, 59) that has been compressed (via 53) to the combustor (3) by passage (see Figure 2) through the heat exchanger (2).
Palmer does not teach separating oxidant from the atmosphere by an air separating apparatus to provide an oxidant stream or wherein the oxidant stream is split before being provided to the combustor so that a first portion of the oxidant stream passes through the heat exchanger and so that a second portion of the oxidant stream by-passes the heat exchanger and is recombined with the first portion of the oxidant stream downstream from the heat exchanger and upstream from the combustor.
Golomb teaches (Figures 1-5) a process for operation of a power plant (see Figures 4-5) wherein an oxidant (14) is separated from the atmosphere (1) via an air separating apparatus (AS/CC; see Figures 3-5) to provide an oxidant stream (14, 15, 16; see Figure 4) to a combustor (20) where fuel from a fuel stream (NG) is combusted with oxygen from the oxygen stream (14, 15, 16) in the presence of carbon dioxide (18a) to form a combustion exhaust gas (20a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer to include separating oxidant from the atmosphere by an air separating apparatus to provide an oxidant stream, as taught by Golomb, since Golomb teaches that the air separation/flue gas recycling unit is considered to be the most cost and energy efficient way to capture or remove carbon dioxide from the flue gas (Column 1, lines 30-39 of Golomb) and also in order to provide substantially pure oxygen in order to achieve the cleanest operation and lowest levels of nitrogen oxides in the exhaust gas (Column 2, lines 44-50 of Golomb). Palmer in view of Golomb does not teach wherein the oxidant stream is split before being provided to the combustor so that a first portion of the oxidant stream passes through the heat exchanger and so that a second portion of the oxidant stream by-passes the heat exchanger and is recombined with the first portion of the oxidant stream downstream from the heat exchanger and upstream from the combustor.
Dewis teaches (Figure 2) a gas turbine engine (see Figure 2) wherein the oxidant stream (from 206) is split (to 220 and 210) before being provided to the combustor (215) so that a first portion of the oxidant stream (from 206 through 210; see Figure 2) passes through the heat exchanger (210) and so that a second portion of the oxidant stream (from 206 through 220; see Figure 2) by-passes the heat exchanger (210) and is recombined with the first portion of the oxidant stream (the stream from 206 through 210; see Figure 2) downstream from the heat exchanger (210; see Figure 2) and upstream from the combustor (215; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb to include the oxidant stream being split before being provided to the combustor so that a first portion of the oxidant stream passes through the heat exchanger and so that a second portion of the oxidant stream by-passes the heat exchanger and is recombined with the first portion of the oxidant stream downstream from the heat exchanger and upstream from the combustor, as taught by Dewis, in order to control the combustion inlet temperature (Column 10, lines 33-44 of Dewis).

Claims 12-22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (US 2012/0067056) in view of Golomb et al. (US 5,724,805), Dewis et al. (US 8,499,874), and Mittricker et al. (US 2011/0300493).
Regarding Independent Claim 12, Palmer teaches (Figures 1-2) a process for operation of a power generation plant (see Figure 2), the process comprising:
providing a fuel stream (from 25) to a combustor (3) through a fuel supply pipe (26);
providing a carbon dioxide stream (from 15) to the combustor (3) through a carbon dioxide supply pipe (57);
providing a first portion (14) of an oxidant stream (from 12’) to the combustor (3) through an oxidant supply pipe (51);
combusting (at 3) fuel from the fuel stream (from 25) with oxygen from the oxidant stream (from 12’) in the combustor (3) in presence of carbon dioxide from the carbon dioxide stream (from 15) to form a combustion exhaust gas (27);
passing the combustion exhaust gas (27) through a turbine (5) to generate power (at 45) and form a turbine exhaust stream (28); and
regulating, with a controller (the flow rate of the fuel stream 26, the flow rate of the air stream 51, and the flow rate of recycle stream 57 may be controlled to give substantially stoichiometric combustion; see Paragraph 0050), the flow of at least one of the fuel stream (at 26), the oxygen stream (at 51), and the carbon dioxide stream (at 57). 
Palmer does not teach separating oxidant from the atmosphere by an air separating apparatus to provide an oxidant stream or providing a second portion of the oxidant stream through a by-pass oxidant supply pipe including a by-pass oxidant flow rate detecting unit configured to output a by-pass oxidant flow rate signal to the controller and including a by-pass oxidant flow rate regulating valve, the by-pass oxidant supply pipe being coupled to the oxidant supply pipe upstream from the combustor. It is also noted that although Palmer teaches that the flow rates of the streams supplied to the combustor may be individually controlled (see Paragraph 0050 of Palmer), Palmer does not teach that the fuel supply pipe including a fuel flow rate detecting unit configured to output a fuel flow rate signal to a controller and including a fuel flow regulating valve, the carbon dioxide supply pipe including a carbon dioxide flow rate detecting unit configured to output a carbon dioxide flow rate signal to the controller and including a carbon dioxide flow regulating valve, the oxidant supply pipe including an oxidant flow rate detecting unit configured to output an oxidant flow rate signal to the controller and including an oxidant flow rate regulating valve, regulating, with the controller, an opening of one or more of the fuel flow regulating valve, the carbon dioxide flow regulating valve, the oxidant flow regulating valve, and a by-pass oxidant flow regulating valve based upon the calculations performed by the controller using one or more of the fuel flow rate signal, the carbon dioxide flow rate signal, the oxidant flow rate signal, and a by-pass oxidant flow rate signal. 
Golomb teaches (Figures 1-5) a process for operation of a power plant (see Figures 4-5) wherein an oxidant (14) is separated from the atmosphere (1) via an air separating apparatus (AS/CC; see Figures 3-5) to provide an oxidant stream (14, 15, 16; see Figure 4) to a combustor (20) where fuel from a fuel stream (NG) is combusted with oxygen from the oxygen stream (14, 15, 16) in the presence of carbon dioxide (18a) to form a combustion exhaust gas (20a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer to include separating oxidant from the atmosphere by an air separating apparatus to provide an oxidant stream, as taught by Golomb, since Golomb teaches that the air separation/flue gas recycling unit is considered to be the most cost and energy efficient way to capture or remove carbon dioxide from the flue gas (Column 1, lines 30-39 of Golomb) and also in order to provide substantially pure oxygen in order to achieve the cleanest operation and lowest levels of nitrogen oxides in the exhaust gas (Column 2, lines 44-50 of Golomb). Palmer in view of Golomb does not teach providing a second portion of the oxidant stream through a by-pass oxidant supply pipe including a by-pass oxidant flow rate detecting unit configured to output a by-pass oxidant flow rate signal to the controller and including a by-pass oxidant flow rate regulating valve, the by-pass oxidant supply pipe being coupled to the oxidant supply pipe upstream from the combustor. It is also noted that although Palmer teaches that the flow rates of the streams supplied to the combustor may be individually controlled (see Paragraph 0050 of Palmer), Palmer does not teach that the fuel supply pipe including a fuel flow rate detecting unit configured to output a fuel flow rate signal to a controller and including a fuel flow regulating valve, the carbon dioxide supply pipe including a carbon dioxide flow rate detecting unit configured to output a carbon dioxide flow rate signal to the controller and including a carbon dioxide flow regulating valve, the oxidant supply pipe including an oxidant flow rate detecting unit configured to output an oxidant flow rate signal to the controller and including an oxidant flow rate regulating valve, regulating, with the controller, an opening of one or more of the fuel flow regulating valve, the carbon dioxide flow regulating valve, the oxidant flow regulating valve, and a by-pass oxidant flow regulating valve based upon the calculations performed by the controller using one or more of the fuel flow rate signal, the carbon dioxide flow rate signal, the oxidant flow rate signal, and a by-pass oxidant flow rate signal. 
Dewis teaches (Figure 2) providing two portions of oxidant (see Figure 2) to a combustor (215), an oxidant supply pipe (from 206 through 210) supplying a first portion of the two portions of the oxidant (see Figure 2) and a by-pass oxidant supply pipe (at 211) providing a second portion of the two portions of the oxidant (see Figure 2), the by-pass oxidant supply pipe (at 211) includes a by-pass oxidant flow rate regulating valve (220), wherein the by-pass oxidant supply pipe (at 211) is coupled to the oxidant supply pipe (from 206 through 210) upstream from the combustor (215; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb to include providing a second portion of the oxidant stream through a by-pass oxidant supply pipe including a by-pass oxidant flow rate regulating valve, the by-pass oxidant supply pipe being coupled to the oxidant supply pipe upstream from the combustor, as taught by Dewis, in order to control the combustion inlet temperature (Column 10, lines 33-44). Palmer in view of Golomb and Dewis does not teach that the fuel supply pipe including a fuel flow rate detecting unit configured to output a fuel flow rate signal to a controller and including a fuel flow regulating valve, the carbon dioxide supply pipe including a carbon dioxide flow rate detecting unit configured to output a carbon dioxide flow rate signal to the controller and including a carbon dioxide flow regulating valve, the oxidant supply pipe including an oxidant flow rate detecting unit configured to output an oxidant flow rate signal to the controller and including an oxidant flow rate regulating valve, regulating, with the controller, an opening of one or more of the fuel flow regulating valve, the carbon dioxide flow regulating valve, the oxidant flow regulating valve, and a by-pass oxidant flow regulating valve based upon the calculations performed by the controller using one or more of the fuel flow rate signal, the carbon dioxide flow rate signal, the oxidant flow rate signal, and a by-pass oxidant flow rate signal.
Mittricker teaches (Figures 1A-3) a fuel supply pipe (at 108) including a fuel flow rate detecting unit (a flow sensor which verifies changes in the flow rate of the stream controlled by 120; see Paragraph 0034) configured to output a fuel flow rate signal (a signal from the flow sensor which verifies changes in the flow rate of the stream controlled by 120; see Paragraph 0034) to a controller (115) and including a fuel flow regulating valve (120), a carbon dioxide supply pipe (102) including a carbon dioxide flow rate detecting unit (a flow sensor which verifies changes in the flow rate of the stream controlled by 116a or 116b; see Paragraph 0034) configured to output a carbon dioxide flow rate signal (a signal from the flow sensor which verifies changes in the flow rate of the stream controlled by 116a or 116b; see Paragraph 0034) to the controller (115) and including a carbon dioxide flow regulating valve (116a or 116b), an oxidant supply pipe (104) including an oxidant flow rate detecting unit (a flow sensor which verifies changes in the flow rate of the stream controlled by 118; see Paragraph 0034) configured to output an oxidant flow rate signal (a signal from the flow sensor which verifies changes in the flow rate of the stream controlled by 118; see Paragraph 0034) to the controller (115) and including an oxidant flow rate regulating valve (118), and regulating (via 115), with the controller (115), an opening of one or more of the fuel flow regulating valve (120), the carbon dioxide flow regulating valve (116a or 116b), and the oxidant flow regulating valve (118) based upon the calculations performed by the controller (115 may be of any type of control system such as a programmable computer that is configured to receive data inputs, such as flow rates, and send signals to control flow rates via valves that may be used to adjust a flow rate; see Paragraphs 0033-0034) using one or more of the fuel flow rate signal (a signal from the flow sensor which verifies changes in the flow rate of the stream controlled by 120; see Paragraph 0034), the carbon dioxide flow rate signal (a signal from the flow sensor which verifies changes in the flow rate of the stream controlled by 116a or 116b; see Paragraph 0034), and the oxidant flow rate signal (a signal from the flow sensor which verifies changes in the flow rate of the stream controlled by 118; see Paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb and Dewis to include a fuel flow rate detecting unit configured to output a fuel flow rate signal to a controller and including a fuel flow regulating valve, the carbon dioxide supply pipe including a carbon dioxide flow rate detecting unit configured to output a carbon dioxide flow rate signal to the controller and including a carbon dioxide flow regulating valve, the oxidant supply pipe including an oxidant flow rate detecting unit configured to output an oxidant flow rate signal to the controller and including an oxidant flow rate regulating valve, regulating, with the controller, an opening of one or more of the fuel flow regulating valve, the carbon dioxide flow regulating valve, the oxidant flow regulating valve, and a by-pass oxidant flow regulating valve based upon the calculations performed by the controller using one or more of the fuel flow rate signal, the carbon dioxide flow rate signal, the oxidant flow rate signal, and a by-pass oxidant flow rate signal, as taught by Mittricker, in order to obtain substantially stoichiometric combustion (Paragraph 0002 of Mittricker). 
Although Mittricker does not explicitly teach a by-pass oxidant flow rate detecting unit configured to output a by-pass oxidant flow rate signal to the controller, Mittricker teaches that various flow controllers or valves may be connected to the central controller and also connected to flow and/or composition sensors that provide data input (see Paragraph 0034).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb, Dewis, and Mittricker to include the concept of connecting flow sensors to each of the valves in the gas turbine system, as taught by Mittricker, in order to verify changes in the flow rates of the respective streams controlled by the flow controllers (see Paragraph 0034 of Mittricker).
Regarding Claim 13, Palmer in view of Golomb, Dewis, and Mittricker teaches the invention as claimed and as discussed above. Palmer in view of Golomb, Dewis, and Mittricker does not teach, as discussed so far, wherein the controller is configured to repeatedly receive the fuel flow rate signal from the fuel flow rate detecting unit and determine whether or not a fuel flow rate in the fuel supply pipe has changed.
Mittricker teaches (Figures 1A-3) a controller (115) that is configured to repeatedly receive the fuel flow rate signal (the signal from the flow sensor which verifies changes in the flow rate of the stream controlled by 120; see Paragraph 0034) from the fuel flow rate detecting unit (the flow sensor which verifies changes in the flow rate of the stream controlled by 120; see Paragraph 0034) and determine whether or not a fuel flow rate in the fuel supply pipe (108) has changed (changes in the flow rate of the stream controlled by 120 are verified).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb, Dewis, and Mittricker to include the controller being configured to repeatedly receive the fuel flow rate signal from the fuel flow rate detecting unit and determine whether or not a fuel flow rate in the fuel supply pipe has changed, as taught by Mittricker, for the same reasons discussed above in Claim 12.
Regarding Claim 14, Palmer in view of Golomb, Dewis, and Mittricker teaches the invention as claimed and as discussed above. Palmer in view of Golomb, Dewis, and Mittricker does not teach, as discussed so far, wherein when the controller determines that the fuel flow rate in the fuel supply pipe has increased, the controller is configured to utilize the fuel flow rate signal from the fuel flow rate detecting unit, the oxidant flow rate signal from the oxidant flow rate detecting unit, and the by-pass oxidant flow rate signal from the by-pass oxidant flow rate detecting unit to calculate an equivalence ratio of fuel flow through the fuel supply pipe to total oxidant flow through both of the oxidant supply pipe and the by-pass oxidant supply pipe.
Mittricker teaches (Figures 1A-3) wherein when the controller (115) determines that the fuel flow rate (via the signal from the flow sensor; see Paragraph 0034) in the fuel supply pipe (108) has increased (the ratio of the actual fuel-to oxidizer ratio to the stoichiometric fuel-to-oxidizer ratio; see Paragraph 0012), the controller (115) is configured to utilize the fuel flow rate signal from the fuel flow rate detecting unit (from 120), the oxidant flow rate signal from the oxidant flow rate detecting unit (from 118) to calculate an equivalence ratio (Paragraph 0048) of fuel flow through the fuel supply pipe (108) to total oxidant flow (within 106). 
Although Mittricker does not explicitly teach receiving a by-pass oxidant flow rate signal from a by-pass oxidant flow rate detecting unit, Mittricker teaches that various flow controllers or valves may be connected to the central controller and also connected to flow and/or composition sensors that provide data input (see Paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb, Dewis, and Mittricker to include when the controller determines that the fuel flow rate in the fuel supply pipe has increased, the controller is configured to utilize the fuel flow rate signal from the fuel flow rate detecting unit, the oxidant flow rate signal from the oxidant flow rate detecting unit to calculate an equivalence ratio of fuel flow through the fuel supply pipe to total oxidant flow, and that various flow controllers or valves may be connected to the central controller and also connected to flow and/or composition sensors that provide data input, as taught by Mittricker, for the same reasons discussed above in Claim 12. 
Regarding Claim 15, Palmer in view of Golomb, Dewis, and Mittricker teaches the invention as claimed and as discussed above. Palmer in view of Golomb, Dewis, and Mittricker does not teach, as discussed so far, wherein when the equivalence ratio of the fuel flow through the fuel supply pipe to total oxidant flow through both of the oxidant supply pipe and the by-pass oxidant supply pipe exceeds a defined value, the controller is configured to provide an output signal that causes the by-pass oxidant valve to increase an amount of oxidant that is delivered through the by-pass oxidant supply pipe, and when the equivalence ratio of the fuel flow through the fuel supply pipe to total oxidant flow through both of the oxidant supply pipe and the by-pass oxidant supply pipe is less than the defined value, the controller is configured to provide an output signal that causes the by-pass oxidant valve to decrease the amount of oxidant that is delivered through the by-pass oxidant supply pipe.
As discussed above, although Mittricker does not explicitly teach receiving a by-pass oxidant flow rate signal from a by-pass oxidant flow rate detecting unit, Mittricker teaches that various flow controllers or valves may be connected to the central controller and also connected to flow and/or composition sensors that provide data input (see Paragraph 0034).
Mittricker further teaches (Figures 1A-3) wherein when the equivalence ratio (Paragraphs 0012 and 0048) of the fuel flow through the fuel supply pipe (108) to total oxidant flow (from 104) exceeds a defined value (a desired equivalence ration; see Paragraph 0012), the controller (115) is configured to provide an output signal (to 118 from 115; see Figures 1A-1E and Paragraph 0034) that causes the oxidant valve (at 118) to increase an amount of oxidant (the flow controller 118 may be operably connected flow and/or composition sensors which verify changes in the flow rates of the streams controlled by flow controllers and it is also desired to provide a combination of the fuel stream and oxygenation stream which produces an optimal equivalence ratio; see Paragraphs 0034 and 0048) that is delivered through the oxidant supply pipe (104), and when the equivalence ratio (Paragraphs 0012 and 0048) of the fuel flow through the fuel supply pipe (108) to total oxidant flow (from 104) is less than the defined value (a desired equivalence ration; see Paragraph 0012), the controller (115) is configured to provide an output signal (to 118 from 115; see Figures 1A-1E and Paragraph 0034) that causes the oxidant valve (at 118) to decrease the amount of oxidant (the flow controller 118 may be operably connected flow and/or composition sensors which verify changes in the flow rates of the streams controlled by flow controllers and it is also desired to provide a combination of the fuel stream and oxygenation stream which produces an optimal equivalence ratio; see Paragraphs 0034 and 0048) that is delivered through the oxidant supply pipe (104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb, Dewis, and Mittricker to include when the equivalence ratio of the fuel flow through the fuel supply pipe to total oxidant flow through both of the oxidant supply pipe and the by-pass oxidant supply pipe exceeds a defined value, the controller is configured to provide an output signal that causes the by-pass oxidant valve to increase an amount of oxidant that is delivered through the by-pass oxidant supply pipe, and when the equivalence ratio of the fuel flow through the fuel supply pipe to total oxidant flow through both of the oxidant supply pipe and the by-pass oxidant supply pipe is less than the defined value, the controller is configured to provide an output signal that causes the by-pass oxidant valve to decrease the amount of oxidant that is delivered through the by-pass oxidant supply pipe, as taught by Mittricker, for the same reasons discussed above in Claim 12.
Regarding Claim 16, Palmer in view of Golomb, Dewis, and Mittricker teaches the invention as claimed and as discussed above. Palmer in view of Golomb, Dewis, and Mittricker does not teach, as discussed so far, wherein the controller is configured to calculate a flow rate of the carbon dioxide stream through the carbon dioxide supply pipe based upon one or both of the following: a combination of the output of the fuel flow rate signal and the output of the carbon dioxide flow rate signal; a combination of the output of the carbon dioxide flow rate signal, the output of the oxidant flow rate signal, and the output of the by-pass oxidant flow rate signal.
Mittricker teaches (Figures 1A-3) wherein the controller (115) is configured to calculate (controller 115 may include a programmable computer which is configured to receive data inputs, such as flow rates and compositions, and send signals to control flow rates) a flow rate of the carbon dioxide stream (via 116a or 116b) through the carbon dioxide supply pipe (at 102a or 102b) based upon a combination (the combined carbon dioxide to fuel ratio configured to provide an optimal combustion temperature; Paragraph 0048) of the output of the fuel flow rate signal (from 120) and the output of the carbon dioxide flow rate signal (from 116a, 116b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb, Dewis, and Mittricker to include the controller being configured to calculate a flow rate of the carbon dioxide stream through the carbon dioxide supply pipe based upon one or both of the following: a combination of the output of the fuel flow rate signal and the output of the carbon dioxide flow rate signal; a combination of the output of the carbon dioxide flow rate signal, the output of the oxidant flow rate signal, and the output of the by-pass oxidant flow rate signal, as taught by Mittricker, in order to provide an optimal combustion temperature (Paragraph 0048).
Regarding Claim 17, Palmer in view of Golomb, Dewis, and Mittricker teaches the invention as claimed and as discussed above. Palmer further teaches (Figures 1-2) wherein the turbine exhaust stream (28) is passed through a heat exchanger (2) to withdraw heat from the turbine exhaust stream (28) and form a cooled turbine exhaust stream (33).
Regarding Claim 18, Palmer in view of Golomb, Dewis, and Mittricker teaches the invention as claimed and as discussed above. Palmer further teaches (Figures 1-2) wherein heat withdrawn (via 2) from the turbine exhaust stream (28, 58) is transferred to the carbon dioxide stream (60, 57) and to the oxidant stream (30, 51) prior to passage of the carbon dioxide stream (60, 57) and the oxidant stream (30, 51) into the combustor (3).
As discussed above, Dewis teaches (Figure 2) providing two portions of oxidant (see Figure 2) to a combustor (215), an oxidant supply pipe (from 206 through 210) supplying a first portion of the two portions of the oxidant (see Figure 2) and a by-pass oxidant supply pipe (at 211) providing a second portion of the two portions of the oxidant (see Figure 2), the by-pass oxidant supply pipe (at 211) includes a by-pass oxidant flow rate regulating valve (220), wherein the by-pass oxidant supply pipe (at 211) is coupled to the oxidant supply pipe (from 206 through 210) upstream from the combustor (215; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb, Dewis, and Mittricker to include providing two portions of oxidant to a combustor, an oxidant supply pipe supplying a first portion of the two portions of the oxidant and a by-pass oxidant supply pipe providing a second portion of the two portions of the oxidant, the by-pass oxidant supply pipe includes a by-pass oxidant flow rate regulating valve, wherein the by-pass oxidant supply pipe is coupled to the oxidant supply pipe upstream from the combustor, as taught by Dewis, in order to control the combustion inlet temperature (Column 10, lines 33-44).
Regarding Claim 19, Palmer in view of Golomb, Dewis, and Mittricker teaches the invention as claimed and as discussed above. Palmer in view of Golomb, Dewis, and Mittricker does not teach, as discussed so far, wherein the second portion of the oxidant stream in the by-pass oxidant supply pipe by-passes the heat exchanger.
Dewis teaches (Figure 2) providing two portions of oxidant (see Figure 2) to a combustor (215), an oxidant supply pipe (from 206 through 210) supplying a first portion of the two portions of the oxidant (see Figure 2) and a by-pass oxidant supply pipe (at 211) providing a second portion of the two portions of the oxidant (see Figure 2), wherein the second portion of the oxidant stream (see Figure 2) in the by-pass oxidant supply pipe (211) by-passes the heat exchanger (210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb, Dewis, and Mittricker to include wherein the second portion of the oxidant stream in the by-pass oxidant supply pipe by-passes the heat exchanger, as taught by Dewis, in order to control the combustion inlet temperature (Column 10, lines 33-44).
Regarding Claim 20, Palmer in view of Golomb, Dewis, and Mittricker teaches the invention as claimed and as discussed above. Palmer further teaches (Figures 1-2) removing water (at 9) from the cooled turbine exhaust stream (33, 32) to form the carbon dioxide stream (15).
Regarding Claim 21, Palmer in view of Golomb, Dewis, and Mittricker teaches the invention as claimed and as discussed above. Palmer in view of Golomb, Dewis, and Mittricker does not teach, as discussed so far, further comprising splitting the carbon dioxide stream and mixing a portion of the carbon dioxide stream with the first portion of the oxidant stream in the oxidant supply pipe to form a mixed gas stream in the oxidant supply pipe.
Mittricker teaches (Figures 1A-3) splitting (102a, 102b) the carbon dioxide stream (102) and mixing a portion (102a) of the carbon dioxide stream (102) with the oxidant stream (104) in the oxidant supply pipe (104) to form a mixed gas stream (106) in the oxidant supply pipe (at 106; see Figures 1A-1E).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb, Dewis, and Mittricker to include splitting the carbon dioxide stream and mixing a portion of the carbon dioxide stream with the oxidant stream in the oxidant supply pipe to form a mixed gas stream in the oxidant supply pipe, as taught by Mittricker, in order to control the adiabatic flame temperature (Paragraph 0021).
As discussed above, Dewis teaches (Figure 2) providing two portions of oxidant (see Figure 2) to a combustor (215), an oxidant supply pipe (from 206 through 210) supplying a first portion of the two portions of the oxidant (see Figure 2) and a by-pass oxidant supply pipe (at 211) providing a second portion of the two portions of the oxidant (see Figure 2), the by-pass oxidant supply pipe (at 211) includes a by-pass oxidant flow rate regulating valve (220), wherein the by-pass oxidant supply pipe (at 211) is coupled to the oxidant supply pipe (from 206 through 210) upstream from the combustor (215; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb, Dewis, and Mittricker to include providing two portions of oxidant to a combustor, an oxidant supply pipe supplying a first portion of the two portions of the oxidant and a by-pass oxidant supply pipe providing a second portion of the two portions of the oxidant, the by-pass oxidant supply pipe includes a by-pass oxidant flow rate regulating valve, wherein the by-pass oxidant supply pipe is coupled to the oxidant supply pipe upstream from the combustor, as taught by Dewis, in order to control the combustion inlet temperature (Column 10, lines 33-44).
Regarding Claim 22, Palmer in view of Golomb, Dewis, and Mittricker teaches the invention as claimed and as discussed above. Palmer in view of Golomb, Dewis, and Mittricker does not teach, as discussed so far, wherein the portion of the carbon dioxide stream is added directly to the oxidant supply pipe.
Mittricker teaches (Figures 1A-3) wherein the portion (102a) of the carbon dioxide stream (102) is added directly to (see Figures 1A-3) the oxidant supply pipe (104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb, Dewis, and Mittricker to include the portion of the carbon dioxide stream being added directly to the oxidant supply pipe, as taught by Mittricker, for the same reasons discussed above in Claim 12.
Regarding Claim 23, Palmer in view of Golomb, Dewis, and Mittricker teaches the invention as claimed and as discussed above. Palmer in view of Golomb, Dewis, and Mittricker does not teach, as discussed so far, wherein the oxidant supply pipe includes a mixing part, and wherein the portion of the carbon dioxide stream is added to the mixing part.
Golomb teaches (Figures 1-5) an oxidant supply pipe (16) which includes a mixing part (19’), and wherein a portion (18b) of the carbon dioxide stream (17) is added to the mixing part (at 19’).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb, Dewis, and Mittricker to include wherein the oxidant supply pipe includes a mixing part, and wherein the portion of the carbon dioxide stream is added to the mixing part, as taught by Golomb, in order to ensure a good mixing result (Column 7, lines 52-63 of Golomb).
Regarding Claim 25, Palmer in view of Golomb and Dewis teaches the invention as claimed and as discussed above. Palmer in view of Golomb and Dewis does not teach providing an output signal from a fuel flow rate detecting unit, an output signal from an oxidant flow rate detecting unit, an output signal from a by-pass oxidant flow rate detecting unit, and an output signal from at least one carbon dioxide flow rate detecting unit to a control unit.
Mittricker teaches (Figures 1A-3) providing an output signal from a fuel flow rate detecting unit (a signal from the flow sensor which verifies changes in the flow rate of the stream controlled by 120; see Paragraph 0034), an output signal from an oxidant flow rate detecting unit (a signal from the flow sensor which verifies changes in the flow rate of the stream controlled by 118; see Paragraph 0034), and an output signal from at least one carbon dioxide flow rate detecting unit (a signal from the flow sensor which verifies changes in the flow rate of the stream controlled by 116a or 116b; see Paragraph 0034) to a control unit (115).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb and Dewis to include providing an output signal from a fuel flow rate detecting unit, an output signal from an oxidant flow rate detecting unit, and an output signal from at least one carbon dioxide flow rate detecting unit to a control unit, as taught by Mittricker in order to obtain substantially stoichiometric combustion (Paragraph 0002 of Mittricker).
Although Mittricker does not explicitly teach providing an output signal from a by-pass oxidant flow rate detecting unit, Mittricker teaches that various flow controllers or valves may be connected to the central controller and also connected to flow and/or composition sensors that provide data input (see Paragraph 0034).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb, Dewis, and Mittricker to include the concept of connecting flow sensors to each of the valves in the gas turbine system as taught by Mittricker in order to verify changes in the flow rates of the respective streams controlled by the flow controllers (see Paragraph 0034 of Mittricker).
Regarding Claim 26, Palmer in view of Golomb, Dewis, and Mittricker teaches the invention as claimed and as discussed above. Palmer in view of Golomb, Dewis, and Mittricker does not teach, as discussed so far, calculating in the control unit, based upon one or more of the output signal from the fuel flow rate detecting unit, the output signal from the oxidant flow rate detecting unit, the output signal from the by-pass oxidant flow rate detecting unit, and the output signal from the at least one carbon dioxide flow rate detecting unit, at least one of a required fuel flow rate, a required oxidant flow rate, a required by-pass oxidant flow rate, and a required carbon dioxide flow rate.
Mittricker teaches (Figures 1A-3) calculating in the control unit (115 may be of any type of control system such as a programmable computer that is configured to receive data inputs, such as flow rates, and send signals to control flow rates via valves that may be used to adjust a flow rate; see Paragraphs 0033-0034), based upon the received output signals (signals from the flow sensors which verifies changes in the flow rates of the streams controlled by 116a, 116b, 118, and 120; see Paragraph 0034), a required fuel flow rate (adjusting the fuel flow rate via 120 which is used to achieve combustion at substantially stoichiometric conditions; see Figures 1A-1E and Paragraph 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb, Dewis, and Mittricker to include calculating in the control unit, based upon the received output signals, a required fuel flow rate, as taught by Mittricker, for the same reasons discussed above in Claim 25.
Regarding Claim 27, Palmer in view of Golomb, Dewis, and Mittricker teaches the invention as claimed and as discussed above. Palmer in view of Golomb, Dewis, and Mittricker does not teach, as discussed so far, regulating flow of at least one of the fuel stream, the oxidant stream, the by-pass oxidant stream, and the carbon dioxide stream through a corresponding fuel flow regulating valve, oxidant flow regulating valve, by-pass oxidant flow rate regulating valve, and carbon dioxide flow regulating valve, respectively, so that one or more of the fuel stream, the oxidant stream, the by-pass oxidant stream, and the carbon dioxide stream is supplied in required amounts.
Mittricker teaches (Figures 1A-3) regulating flow (via 120) of the fuel stream (108) through a corresponding fuel flow regulating valve (120; see Figures 1A-1E and Paragraph 0034) so that the fuel stream (108) is supplied in required amounts (an amount such that combustion is achieved at substantially stoichiometric conditions; see Figures 1A-1E and Paragraph 0023). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer in view of Golomb, Dewis, and Mittricker to include regulating flow of at least one of the fuel stream, the oxidant stream, the by-pass oxidant stream, and the carbon dioxide stream through a corresponding fuel flow regulating valve, oxidant flow regulating valve, by-pass oxidant flow rate regulating valve, and carbon dioxide flow regulating valve, respectively, so that one or more of the fuel stream, the oxidant stream, the by-pass oxidant stream, and the carbon dioxide stream is supplied in required amounts, as taught by Mittricker, for the same reasons discussed above in Claim 25.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-27 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current office action, necessitated by amendment.
Applicant’s arguments filed 3/25/2022 have been fully considered but they are not persuasive. Applicant argues, regarding the drawing objections, that the figures are not required to be labeled in words because the examiner was able to understand what was illustrated in the present invention and that there is no statute or regulation that elements in the drawing must be labeled in words. In response, Applicant’s drawings include unlabeled rectangular boxes supposedly referring to various combustors, control units, and flow rate detecting units. Applicant’s drawings also include unconnected dashed lines. Therefore, these elements should be corrected and illustrated in the drawing in the form of graphical drawing symbols, such as labeled rectangular boxes and connected dashed lines showing which elements are receiving and sending control signals. The Examiner notes that “conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)” (emphasis added). See 37 CFR 1.83(a). It is also noted that labeled representations or suitable descriptive legends may be required by the examiner where necessary for understanding of the drawing. See 37 CFR 1.84(n-o). “Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable” (emphasis added). See CFR 1.83(n). Applicant has provided no evidence that rectangular boxes are universally recognized as control units, flow rate detecting units, and/or combustors and it is noted that the symbols used by Applicant are clearly not readily identifiable without the aid of descriptive text labels.
Applicant argues that Palmer requires air for use as the oxidant and teaches away from using an air separating apparatus. In response, it is noted that Palmer states that his system “can utilize air as a low cost oxidant source rather than requiring highly pure oxygen” (Paragraph 0014 – emphasis added). However, Palmer does not state that his system must use of air as oxidant. To the extent that the addition of an air separation system would add cost to Palmer’s system, it is noted that the fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983). Applicant has not described how using substantially pure oxygen as the oxidant would render Palmer’s system unsatisfactory for its intended purpose or change the principle of operation of the system. It is also noted that "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 
In addition, Palmer teaches the use of an amine CO2 scrubbing system to remove CO2 from the exhaust gas vented to the atmosphere. However, Golomb states that CO2 can be captured or removed from the flue gas using air separation/flue gas recycling, amine scrubbing, cryogenic fractionation, and membrane separation. Golomb further teaches that air separation/flue gas recycling is considered to be the most cost and energy efficient. (Column 1, lines 30-39). Therefore, a substitution of Palmer’s amine scrubber for Golomb’s air separation and carbon dioxide capture unit would lead to Palmer’s desired result of providing a low cost system.
It is further noted that Palmer also desires the removal of pollutants and the reduction of production of NOx ,(see Paragraphs 0043, 0046, 0048 and 0053 of Palmer). Golomb teaches that his plant is so effective in removing pollutants from the exhaust gases that it need no smokestack (Column 2, lines 1-9) and that the air separation unit can provide substantially pure oxygen to achieve the lowest levels of nitrogen oxides in the exhaust gas (Column 2, lines 44-50 of Golomb). Therefore, providing Golomb’s air separation unit in Palmer’s system would achieve Palmer’s desired result of removing pollutants in the exhaust gas by reducing the production of nitrous oxides.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741